Title: Samuel Brown to Thomas Jefferson, 13 June 1813
From: Brown, Samuel
To: Jefferson, Thomas


          Dear Sir. Natchez June 13th 1813
          I hope that the small package of Capsicum, which I sent you, a few weeks ago, has arrived in safety—You may even a month hence be very certain of obtaining Plants which, with a little care, can be preserved through the Winter & which will yeild fruit before the last of May—I now send you as much as you will be able to use until that time—The Spaniards generally use it in fine Powder & seldom eat any thing without it—The Americans who have learned to use it make a Pickle of the green Pods with Salt & Vinegar which they use with Lettuce, Rice Fish Beefstake and almost every other dish. a single Table spoonful will communicate to as much Vinegar as I can use in six months, as strong a taste of capsicum as I find agreeable & I find this taste growing so fast that it will soon become as essential to my health as salt itself—Many of my friends to whom I have recommended it, here ascribe to it Medicinal qualities for which I am not prepared to vouch I do believe however that in cases of debility of the stomach & alimentary canal it may be employed with great advantage—A Spanish officer with whom I conversed yesterday on the subject says that in Cuba it is called Achi & that the wealthy Inhabitants not only season almost every dish with it but place a cup of it beside every plate that each guest may use it ad libitum—I have not yet been
			 able to learn with certainty its ‘habitat.’ It is abundant at St antonio & some distance North of that Post. I shall continue my enquiries & communicate the result—
          This morning I recd from St Antonio a small package of seeds—The gentleman who procured them for me has given me but a very imperfect account of them—
          The Red Bean is called Friholio has been often described to me by the Inhabitants of Texas; & the Indians who inhabit the sources of the Red River seldom travel without it as it is there their only means of Intoxication. They pulverize it between two stones mix it with warm water & drink it throug a cane until it produces violent vomiting & a most frantic kind of
			 intoxication accompanied with an unstable disposition to violent bodily exercise The dose is often renewed & the debauch continued for three or four days: Mr Davenport of Nacagdoches & a half Indian who lived several years with me often described these scenes But I never could procure the Bean before this day & have made no experements of my own—They are an
			 article of commerce (as opium is in the east.)
			 among all the tribes west of Nacagdoches.—I suspect the plant which produces them is a species of the Erythrina Erythryna—The Erythryna
			 corolladendron grows abundantly here & is a most beautiful Plant—I send you
			 some of the seeds. I have often Planted them but they did not vegetate. I have somewhere read an acct of a method of exposing such seeds to the action of the gastric juice of Turkeys in
			 order to fit them for vegetation—But of this I have but only an indistinct recollection.—
          The round Black nut is said to be used at St Antonio as a Poison for animals & insects & this is all the information that accompanies them—
          The Gallavanec Peas are the growth of St Antonio & much esteemed—They are sometimes cultivated in Louisiana—
          It is much to be regretted that no many man of much knowledge of Botany or natural History has been permitted to visit the Country surrounding the Gulf of Mexico—I do not look for much from such men as compose the army of Patriots who are now marching
			 towards Santa Fee Fe. There Their object must be rapine & Plunder—The French have cured us of that excess of credulity which accompanied their apostolical missions in the great cause of Liberty. If the people of New Spain really wish for a better Govt some change may be effected by their own exertions—I am doubf doubtful of effect of external cooperation—especially as no man of more than ordinary talents has yet joined the army at St antonio unless Toledo has lately superceded Kemper & Barnardo
			 It is said here that Colo Burr has been solicited to take the command—I know
			 Adair has refused it & has gone to Ky to offer his services against the British & Indians. It does not appear, from any information that I have been able to obtain that these
			 Invaders of the Royalists have any communication
			 with the interior or can form any correct judgment of the dispositions of the great mass of the people—on which success must ultimately depend—a number of young men have gone on to share the fortunes of these Reformers & it is mortt mortifying to see many Yankees among them who ought to fly to the standard of their Country when her calls are so loud & her dangers so pressing—
          The difficulty of supporting an invading army may for some time protect our sea Coast from the British—We certainly are not as strong as the money which Govt has expended for our defence should have made us. It is said that the most horrid frauds have practised & by agents in whom the administration has confided. I was told yesterday that a ship which cost an officer of Govt only $500 had been bought for the Public by him or his friend for $8000. My informant is an officer in whom the administration always has & always ought to confide. Had he not assured me he would be apprised of this nefarious transaction, I should have been tempted to put the Secy of the Navy on his guard—I wish our Patriots had a little more common honesty—& our Rulers a little more suspicion—
          The state of Louisiana & this Territory have sustained a loss of perhaps a million of Dollars by the present inundation of the Mississippi. It is not possible to conjecture what may be the consequence of a continuance of the rise for a few days more on the City of N Orleans & the Sugar land on the Coast—Some of the Levés are broken & the Inhabitants every where greatly alarm The whole county of Concordia (opposite to this place) is completely under water & the Inhabitants quitting their plantion plantations never to return
          I have not yet recd a letter from Mr Henderson but have learned that at the time your letter should have reached him he was very ill of a fever which no doubt has prevented him from
			 attending business—
          
          I ought to apologize for this long & desultory letter—but this would still add to its length—
          Most respectfully & most sincerely YoursSam Brown
        